Order entered August 6, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01130-CR

                          JUSTIN WAYNE WARREN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-50870-I

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the April 30, 2018 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Justin Wayne Warren,

TDCJ No. 02164390, Allred Unit, 2101 FM 369 North, Iowa Park, Texas, 76367.

                                                     /s/   DAVID EVANS
                                                           JUSTICE